Case 4:20-mj-04780-N/A-EJM Document1 Filed 08/03/20 Page 1 of 1

 

 

CRIMINAL COMPLAINT
(Electronically Submitted)
: . : DISTRICT of ARIZONA
United States District Court
United States of America BOCKET NO.

¥v.

 

Luis Enrique Alvarado-Berrelleza MAGISTRATE’S CASE NO.

YOB: 1978; Citizen of Mexico aie i478 0 M J

 

 

 

Complaint for violation of Title 8, United States Code Sections 1326(a)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about July 31, 2020, at or near Arivaca, in the District of Arizona, Luis Enrique Alvarado-Berrelleza, an
alien, entered, and was found in the United States of America after having been denied admission, excluded, deported,
and removed from the United States through Del Rio, Texas on February 28, 2018, and without obtaining the express
consent of the Attorney General or the Secretary of the Department of Homeland Security to reapply for admission
thereto; in violation of Title 8, United States Section 1326(a), a felony.

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

Luis Enrique Alvarado-Berrelleza is a citizen of Mexico. On February 28, 2018, Luis Enrique Alvarado-
Berrelleza was lawfully denied admission, excluded, deported and removed from the United States through Del Rio,
Texas. On July 31, 2020, agents found Luis Enrique Alvarado-Berrelleza in the United States at or near Arivaca,
Arizona, without the proper immigration documents. Luis Enrique Alvarado-Berrelleza did not obtain the express
consent of the Attorney General or the Secretary of the Department of Homeland Security to re-apply for admission
to the United States.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE:

 

DETENTION REQUESTED SIGNATURE OF COMPLAINANT (official title)
Being duly sworn, I declare that the foregoing is

 

true and correct to the best of my knowledge.
LMG2/AC OFFICIAL TITLE

AUTHORIZED AUSA /s/ Liza Granoff (in) poet ate Agent
rew J, Carpenter

 

#

Sworn by telephone _x

 

SIGNATURE OF MAGISTRATE JUDGE? DATE

 

 

 

7 onus Cpe are August 3, 2020
Le

See Federat rules of Crbslanl Procedure Hues 3, 4,1, mud 34

 
